UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-171488 CITY MEDIA, INC. (Exact Name of Registrant as specified in its charter) Utah 26-1805170 (State or other jurisdiction of incorporation) (I.R.S. Employer I.D. No.) 4685 S. Highland Drive, Suite 202, Salt Lake City, UT84117 (Address of Principal Executive Office) (801) 278-9424 (Registrant’s Telephone Number, including Area Code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes []No [X] Indicate by check mark if the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes [X] No [](2) Yes [X] No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes [X] No [] (The Registrant does not have a corporate Web site.) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] State the aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the price at which the common stock was last sold, or the average bid and asked price of such common stock, as of the last business day of the Registrant’s most recently completed second quarter: Not applicable. Applicable only to Registrants involved in Bankruptcy Proceedings during the preceding Five Years Not applicable. Outstanding Shares As of December 18, 2012, the Registrant had 8,968,000 shares of common stock outstanding. Documents Incorporated by Reference See Part IV, Item 15. 2 TABLE OF CONTENTS PART I 4 ITEM 1.BUSINESS 4 ITEM 1A.RISK FACTORS 7 ITEM 2.PROPERTIES 8 ITEM 3.LEGAL PROCEEDINGS 8 ITEM 4.MINE SAFETY DISCLOSURES 8 PART II 8 ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PRUCHASES OF EQUITY SECURITIES 8 ITEM 6.SELECTED FINANCIAL DATA 10 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 10 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 12 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 24 ITEM 9A(T).CONTROLS AND PROCEDURES 24 ITEM 9B.OTHER INFORMATION 24 PART III 25 ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 25 ITEM 11.EXECUTIVE COMPENSATION 27 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS 28 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 31 ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES 32 PART IV 32 ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES 32 SIGNATURES 33 3 FORWARD LOOKING STATEMENTS In this Annual Report, references to “City Media,” “City,” “Charta” (as defined below), the “Company,” “we,” “us,” “our” and words of similar import) refer to City Media, Inc., the Registrant. This Annual Report contains certain forward-looking statements and for this purpose any statements contained in this Annual Report that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include but are not limited to economic conditions generally and in the endeavors in which we may participate, competition within our chosen industry, technological advances and failure by us to successfully develop business relationships, among others. PART I ITEM 1.BUSINESS Business Development City Media, Inc. (the “Company”) was incorporated in the state of Utah in April, 2005.On or about September 24, 2010, the Company acquired Charta Systems, Inc. (“Charta”) for five million two hundred fifty thousand (5,250,000) shares of the Company’s common stock.Following the acquisition of the shares, Charta became a wholly owned subsidiary of the Company operating under the name Charta Systems, Inc.The acquisition was accounted for as a reverse merger and Charta is considered to be the accounting acquirer due to the following factors: (1) Charta’s stockholders received the larger share of the voting rights in the merger; (2) Charta received the majority of the members of the Board of Directors; and (3) Charta’s senior management prior to the merger dominated the senior management of the combined company.Therefore, the historical financial information presented is that of Charta.As part of the acquisition of Charta shareholder’s approved an amendment to our Articles of Incorporation which, among other items, increased the authorized shares to one hundred million (100,000,000) shares, par value $0.001 per share, with ninety million (90,000,000) shares designated as common stock and ten million (10,000,000) shares designated as preferred stock.There are no preferred shares issued or outstanding and 8,968,000 shares of common stock are outstanding as of the balance sheet date. The Company’s operations at inception were in the outdoor mobile advertising market primary focusing on mobile advertising on the sides and backs of commercial trucks. The company attempted to procure additional clientele through offering washing services to such target market and other high customer traffic areas for small and medium sized businesses. The vehicle and mobile wash equipment was subsequently rented to a former Officer, Craig Miller, at a rate of $500 per month following the Charta acquisition.In September of 2010 the Company acquired Charta Systems, Inc. Charta Systems has owned and operated non-financial institution cash dispensing only ATMs (automatic teller machines) since May of 2008. The machines are placed in hotels, stores, bowling alleys, and other high customer traffic areas for small and medium sized businesses. The Company charges transaction fees on each ATM cash dispensing transaction at various rates as determined by location. The Company currently has nine ATMs in operation and is seeking to acquire additional machines as favorable new locations become available.Outdoor mobile advertising and mobile washing services are no longer a part of our business plan. Charta Systems, Inc. merged with City Media in order to obtain efficiencies in cross marketing to similar target markets focused on high traffic consumer locations.Additionally, the management of Charta held shares of City Media along with having outstanding notes payable from City whereby the economic value of these interests could be best maximized from a shareholder value through the business combination.The acquisition provided for the consolidation of operational expenses and the addition of a shareholder base, registration rights, and the potential yielding of access to future capital. 4 Description of Business City Media focuses on placing ATMs that we own and operate in third-party owned high-traffic commercial areas.We maintain all basic level maintenance and serviceability requirements.We primarily operate along the Wasatch Front in Salt Lake City, Utah.We believe that there are economies of scale that will help us achieve a higher rate of ATM deployment and possibly position us for consolidation in a very fragmented environment.Our intent is to expand through the purchase of new ATMs that are currently operating and through the addition of new ATM locations. Principal Products or Services and Their Markets Markets City Media services and operates retail location ATMs along the Wasatch Front in Salt Lake City, Utah.We believe the deployment of quality ATMs presented in an appealing manner, along with dependability for the repeat customer, are simple but effective tools.Ultimately, ATMs provide a simple utilitarian function of dispensing cash to customers.Prominently displayed signage and machines, convenient hours and easy access in areas not congested with independent competitors or financial intuitions are ideal. When securing a retail location for an ATM, the proprietor is typically concerned with space utilization and how to increase sales and reduce credit-card fees. Products We are an independent owner operator of non-financial institution cash-dispensing only ATMs at third-party owned retail and commercial locations for the benefit of the proprietor and customers seeking access to their cash through credit and debit cards.We generate revenue through transaction or surcharge fees along with collecting interchange fees from processors.Transaction or surcharge fees are determined by us in cooperation with the proprietor of the location and may or may not be split.Interchange fees paid by the issuing card company may be paid to the processor and split with us, though this is not a guaranteed revenue stream like the surcharge fee. Objectives We service and operate nine retail location ATMs in Salt Lake City and Heber City, Utah.We are seeking to gain additional market share by increasing the number of machines placed in retail locations and improving the quality of our equipment in order to maintain repeat customers. Targets City Media currently targets new locations and customers along the Wasatch Front in Salt Lake City, Utah, who seek the convenience of obtaining cash through the use of their credit or debit cards and are willing to pay a fee for the convenience. Distribution Methods of the Products or Services Our services are distributed through our nine cash machines at various locations primarily at small business locations around the Salt Lake City and Heber Utah areas. 5 Status of any Publicly Announced New Product or Service We do not anticipate any new products or services in the near future and will focus, instead, on adding additional machines. Competitive Business Conditions and Smaller Reporting Company’s Competitive Position in the Industry and Methods of Competition The ATM industry is highly competitive and fragmented whereby 50% to 66% of ATMs are owned by independent operators.The 2010 Federal Reserve Systems Payments Study concluded that the annual growth rate of ATM cash withdrawals from 2006 to 2009 was 0.8 percent with debit card transactions growing 14.8% and prepaid transactions growing 21.5% for the same three-year period.Although banks and financial institutions have a large portion of the market, since we focus on smaller areas, we do not compete as directly with financial institutions as we do with other independent operators.Most financial institutions maintain their machines only at very high traffic areas or on the site of their existing branches.Within the Salt Lake area we are a very small operator and do not have the name recognition of approximately three established competitors. We have not made any bids into the large foot traffic areas occupied by our established competitors and believe that there is opportunity in the smaller retail areas that are not inundated with high ATM densities. Sources and Availability of Raw Materials and Names of Principal Suppliers We conduct standard operations with financial institutions and processing companies that have no unique characteristics that could not easily be obtained. Dependence on One or a Few Major Customers We have deployed our ATMs to nine different ATM locations that are privately owned and independent of one another so we are not dependent on any one location. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration We do not have or foresee any patents, trademarks, licenses, franchises or labor contracts. Though we do not have royalty agreements the Company does have contracts to share transaction fees with some of its locations in exchange for having ATMs on their premises and others are simple non-binding month to month agreements that can be cancelled whereby our machines are removed at the discretion of the location.Such agreements may be considered a royalty payment. Additionally, the Company has a processing agreement with National Link Inc. of San Dimas, CA to process the transactions on all the machines along with processing support from RBS Worldpay. National Link is paid an interchange fee from national and international banks and financial institutions that pay them for processing the transactions of their individual customers through the Company’s machines. This agreement can be terminated at any time by National Link with or without cause at their discretion; however there are numerous other processing companies the Company could easily engage to process its transactions. Need for any Governmental Approval of Principal Products or Services Non-Bank owned ATMs are primarily regulated at the State level and Federal EFT (Electronic Fund Transfer) Law and more specifically Federal Regulation E, which was promulgated pursuant to the Federal EFT.The regulatory requirements dictate basic disclosures such as clear markings including contact information, fee amounts, proper lighting, etc.Registration of the ATMs is complied with by assistance from the processing company.Management believes that we are in full compliance with all state and federal regulations in this regard and have never had any violations. 6 We are also subject to changes in banking laws and rules and regulations of governmental agencies that oversee the financial industry.These changes could have a material adverse effect on our business.We are also subject to regulations already in effect, or those that may be enacted in the future, which create additional requirements on our ability to deploy ATM machines or limit the fee amounts that ATM operators can charge customers. Effect of Existing or Probable Governmental Regulations on the Business The Company does not anticipate that government regulations will have a material effect on the business at this time. Research and Development Costs During the Last Two Fiscal Years We are not currently engaged in any research and development. Cost and Effects of Compliance with Environmental Laws We have no known costs, and none are anticipated, from environmental laws, rules and regulations. Number of Total Employees and Number of Full Time Employees As of September 30, 2012, we employed no employees, except our executive officers that receive no salaries.Also, the Chief Operations Officer of our wholly-owned subsidiary, Calvin Jones, is the principal of Wasatch ATM, LLC that we currently have an ATM servicing contract with and pay $1,400 per month. Additional Information You may read and copy any materials that we file with the Securities Exchange Commission at its Public Reference Room at treet, N.E., Washington, D.C. 20549.You may also find all of the reports or registration statements that we have previously filed electronically with the Securities Exchange Commission at its Internet site at www.sec.gov.Please call the Securities Exchange Commission at 1-202-551-8090 for further information on this or other Public Reference Rooms.Our filed reports and registration statements are also available from commercial document retrieval services, such as CCH Washington Service Bureau, whose telephone number is 1-800-955-5219. ITEM 1A.RISK FACTORS We are a start-up company with limited operating history, limited revenue and have to rely on our ability to raise capital to fund operations and there can be no assurance we will ever reach profitability or be able to continue to raise capital to fund operations. With the merger with Charta and our focus on Charta’s business operations and plan, we have limited operating history on which to make an investment decision. Accordingly, City Media’s business strategy may not be successful. Failure to implement the business strategy could materially adversely affect our business, financial condition and results of operations. Through September 30, 2012, City Media’s business has not shown a profit in operations and has generated limited revenue.Additionally, we have very limited resources and we continue to lose money.There can be no assurance we will achieve or attain profitability or be able to raise sufficient capital to stay in business. If we cannot achieve operating profitability or raise capital, we may not be able to meet our working capital requirements, which could have a material adverse effect on our business operating results and financial condition resulting in the loss of an investors’ entire investment in us. 7 We need substantial additional capital to grow and fund our planned business and business strategy and the failure to raise such capital will have a material adverse effect on our business and growth opportunities. Without significant funding, we may not be able to execute on our business plan and if operational or unexpected expenses arise we may be forced to cease operations. At this time, there can be no assurance we will be able to obtain the funding we need to expand and even if we obtain such funding that it will be on terms and conditions favorable to us and our existing stockholders. Without funding we will not be able to proceed with planned expansion and our long term success will be doubtful. We could lose all of some of our locations where we maintain machines which would have a material adverse effect on our business. The duration and enforceability of contracts with individual locations varies and is subject to a high rate of turnover in their respective management and/or ownership that could affect us adversely. Most location contracts are expensive and difficult to enforce even when they are in place.Currently, we have thirteen locations and are searching for additional locations to deploy ATM machines.The completion for the best locations or those locations with heavy foot traffic is very competitive and the loss of any of our current locations would be difficult to replace.Given we are not profitable having any ATMs not deployed hurts our ability to stay in business and further reduces our limited capital creating serious questions ability our ability to remain in operations. ITEM 2:PROPERTIES We presently utilize the office space of our President, Thomas Howells, and Travis Jenson, a director, at no cost, located at 4685 S. Highland Drive #202, Salt Lake City, Utah 84117.The cost for the use of the office space and telephone is minimal.Pursuant to our agreement with Wasatch ATM, LLC, we utilize, at no costs, space provided by Calvin Jones, a stockholder and an officer of Charta for non-deployed ATMs.The cost for the use of this space is minimal. ITEM 3:LEGAL PROCEEDINGS We are not a party to any pending legal proceeding. To the knowledge of our management, no federal, state or local governmental agency is presently contemplating any proceeding against us. No director, executive officer or affiliate of ours or owner of record or beneficially of more than 5% of our common stock is a party adverse to us or has a material interest adverse to us in any proceeding. ITEM 4:MINE SAFETY DISCLOSURE None; not applicable. PART II ITEM 5:MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock was listed on the OTC Bulletin Board of the National Association of Securities Dealers (“NASD” [now “FINRA”]) on August 21, 2012, under the symbol “CTYM”.There is currently no established trading market for shares of our common tock.Management does not expect any viable market to develop in our common stock unless and until we complete an acquisition or merger.In any event, no assurance can be given that any market for our common stock will develop or be maintained. 8 For any market that develops for our common stock, the sale of “restricted securities” (common stock) pursuant to Rule 144 of the SEC by members of management or any other person to whom any such securities may be issued in the future may have a substantial adverse impact on any such public market.For information regarding the requirements of resales under Rule 144, see the heading “Rule 144” below. The following table sets forth, for the periods indicated over the last two years, the high and low closing bid quotations, as reported by the OTC Bulletin Board, and represents prices between dealers, does not include retail markups, markdowns or commissions, and may not represent actual transactions: Closing Bid High Low October 1 – December 31 NONE NONE January 3 – March 31 NONE NONE April 1 – June 30 NONE NONE July 1 – September 30 NONE NONE October 1 – December 31 NONE NONE January 3 – March 30 NONE NONE April 2 – June 29 NONE NONE July 2 – September 28 NONE NONE *August 21, 2012 was start of trading Holders We currently have approximately 65 shareholders of record. Dividends We have not declared any cash dividends with respect to our common stock and do not intend to declare dividends in the foreseeable future. Charta Systems, Inc. issued a return of paid-in-capital totaling $3,600 during the year ended December 31, 2008; however, our future dividend policy cannot be ascertained with any certainty. There are no material restrictions limiting, or that are likely to limit, our ability to pay dividends on our securities. Securities Authorized for Issuance Under Equity Compensation Plans We have no equity compensation or similar plans. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities Recent Sales We did not issue any unregistered securities during the fiscal years ended September 30, 2012, and 2011. Use of Proceeds of Registered Securities There were no proceeds received during the calendar year ended September 30, 2012, from the sale of registered securities. Purchases of Equity Securities by Us and Affiliated Purchasers We have not made any purchases of our outstanding equity securities; nor have any purchases of our equity securities been made by any person who may be deemed to have been one of our “affiliates.” 9 ITEM 6:SELECTED FINANCIAL DATA For the year ended September 30, 2012, the Company had cash and cash equivalents of $2,309 and working capital deficit of $3,287.At September 30, 2011, the Company had cash and cash equivalents of $4,123 and working capital of $3,668. The following table shows selected summarized financial data for the Company.The data should be read in conjunction with the financial statements and notes included in this annual report. STATEMENT OF OPERATIONS DATA: City Media, Inc.: For the Year Ended September 30, 2012 For the Year Ended September 30, 2011 Revenues $ $ Cost of Goods Sold Operating Expenses Net Income (Loss) ) ) Basic Income (Loss) per Share ) ) Weighted Average Numberof Shares Outstanding BALANCE SHEET DATA: September 30, 2012 September 30, 2011 Total Current Assets $ $ Total Assets Total Current Liabilities Working Capital (Deficit) ) Stockholders’ Equity ITEM 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION When used in this Annual Report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27a of the Securities Act and Section 21e of the Exchange Act regarding events, conditions, and financial trends that may affect Guide’s future plans of operations, business strategy, operating results, and financial position.Persons reviewing this Annual Report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties and actual results may differ materially from those included within the forward-looking statements as a result of various factors.Such factors are discussed further below under “Trends and Uncertainties,” and also include general economic factors and conditions that may directly or indirectly impact our financial condition or results of operations. 10 Plan of Operation Our primary focus for 2012-2013 is the increased placement of ATM machines for public use along the Wasatch Front in the State of Utah.During the fiscal year ended September 30, 2012, we had a total of nine machines in operation.As we continue looking for locations to place our machines, and as our machines are deployed, we believe we will be at break even or able to make a slight profit.Each machine added should move us toward seeing a positive cash flow.Given our current lack of liquidity and the current difficulty in obtaining debt from traditional banking sources, we will focus future fund raising on the sale of our equity securities.There can be no assurance that we will be successful at raising additional capital and without additional capital, we will not be able to expand operations and reach long term profitability. Liquidity and Capital Resources We had $2,309 cash or cash equivalents on hand as of September 30, 2012. During the year ended September 30, 2011, we received $17,001 from certain shareholders to cover expenses during the year.On December 6, 2011 the Company signed convertible promissory notes with certain shareholders resulting in the conversion of $17,001 of accounts payable to long-term notes payable.In addition, the notes provided for additional liquidity resources in the amount of $36,000.As of September 30, 2012 and until the notes are converted, the loan from certain shareholders accrues interest on the outstanding principal amount at the rate of eight and one-half (8.5%) percent accrued monthly and is payable upon demand. As of September 31, 2012, the Company had depleted its access to the capital pursuant to the promissory notes dated December 6, 2011, while sustaining operations, legal expenses, and more recently, attaining its DTC eligibility.On September 28, 2012, the Company signed convertible promissory notes with certain shareholders that provided for additional liquidity resources in the amount of $24,000 available to be used at the Company’s discretion. The Company has accumulated operating losses of $86,324.Currently, management’s plans include placing more ATMs in retail locations in order to improve our cash flows. The Company has an availability of funds sufficient for the next 12 months. Results of Operations Revenue for the fiscal years ended September 30, 2012, and 2011, were $30,579 and $34,149, respectively, a decrease of $3,580. The decrease in revenue was a result of the termination of four of our ATM locations. During the year ended September 30, 2012, we had a net loss of $39,692, resulting from operations.During the period ending September 30, 2011, we had a net loss of $28,360, also resulting from operations. The increase in our net loss from September 30, 2011, to September 30, 2012, was due to increased general and administrative expenses and the costs associated with filing our 15c2-11 and obtaining DTC eligibility. Off-Balance Sheet Arrangements We had no Off-Balance Sheet arrangements during the fiscal year ended September 30, 2012. ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company,” we are not required to provide this information under Regulation S-K. 11 ITEM 8:FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CITY MEDIA, INC. CONSOLIDATED FINANCIAL STATEMENTS September 30, 2012 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 13 Consolidated Balance Sheets 14 Consolidated Statements of Operations 15 Consolidated Statement of Stockholders’ Equity 16 Consolidated Statements of Cash Flows 17 Notes to Consolidated Financial Statements 18 12 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders City Media, Inc. We have audited the accompanying consolidated balance sheets of City Media, Inc. and subsidiary as of September 30, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years ended September 30, 2012 and 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal controls over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of City Media, Inc. as of September 30, 2012 and 2011, and the consolidated results of its operations and cash flows for the year ended September 30, 2012 and 2011, in conformity with accounting principles generally accepted in the United States of America. /s/ Mantyla McReynolds, LLC Mantyla McReynolds, LLC Salt Lake City, Utah December 18, 2012 13 CITY MEDIA, INC. Consolidated Balance Sheets September 30, 2012 and 2011 9/30/2012 9/30/2011 ASSETS Current Assets: Cash $ $ Accounts Receivable Total Current Assets Property plant & equipment net of accumulated depreciation of $8,423 and $6,996, respectively Property held for sale - Intangible Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Related Party Accounts Payable $ $ Accounts Payable Current portion of long term debt - Related Party - Total Current Liabilities Long Term Liabilities: Accrued Interest Related Party - Notes Payable to Related Parties Total Long Term Liabilities Total Liabilities Stockholders' Equity Preferred Stock 10,000,000 shares authorized having a par value of $0.001 per share; with no shares issued and outstanding as of September 30, 2012 and September 30, 2011, respectively - - Common Stock 90,000,000 shares authorized having a par value of $0.001 per share; 8,968,000 shares issued and outstanding as of September 30, 2012 and September 30, 2011, respectively Additional Paid-in Capital Accumulated Deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements. 14 CITY MEDIA, INC. Consolidated Statements of Operations For the Years Ended September 30, 2012 and 2011 For the For the Year Year Ended Ended September 30, September 30, Revenues Revenues from transaction fees $ $ Revenues from equipment rental - Total Revenues Operating Expenses General and Administrative Depreciation Loss on Sale of Equipment - Impairment of Intangible Assets - Service, related party Total Operating Expense Operating Loss ) ) Interest Expense, related party Net Loss $ ) $ ) Loss per Common Share - Basic & Diluted $ ) $ ) Weighted Average Shares Outstanding -Basic & Diluted See accompanying notes to consolidated financial statements. 15 CITY MEDIA, INC. Consolidated Statements of Stockholders’ Equity For the Year Ended September 30, 2012 and 2011 Additional Net Preferred Preferred Common Common Paid-in Accumulated Stockholders' Shares Stock Shares Stock Capital Deficit Equity Balance, September 30, 2010 - $
